UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 001-36894 SOLAREDGE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 20-5338862 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1 HaMada Street Herziliya Pituach 4673335, Israel (Address of principal executive offices, zip code) 972 (9) 957-6620 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 39,137,979 shares of Common Stock, par value $0.0001 per share, outstanding at May7, 2015. SOLAREDGE TECHNOLOGIES, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2015 INDEX PART I. FINANCIAL INFORMATION 3 ITEM 1 Financial Statements 3 Consolidated Balance Sheets as of March 31, 2015 and June 30, 2014 F - 1 Consolidated Statements of Operations for the three and nine months ended March 31, 2015 and March 31, 2014 F - 3 Consolidated Statements of Cash Flows for the nine months ended March 31, 2015 and 2014 F - 4 Notes to Unaudited Consolidated Financial Statements F - 6 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 19 ITEM 4 Controls and Procedures 20 PART II. OTHER INFORMATION 21 ITEM 1 Legal Proceedings 21 ITEM 1A Risk Factors 21 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 38 ITEM 3 Defaults upon Senior Securities 39 ITEM 4 Mine Safety Disclosures 39 ITEM 5 Other Information 39 ITEM 6 Exhibits 40 EXHIBIT INDEX 2 PART I. FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES. INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2015 IN U.S. DOLLARS UNAUDITED INDEX Page Consolidated Balance Sheets as of March 31, 2015 (unaudited) and June 30, 2014 F-1 - F-2 Unaudited Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Nine Months Ended March 31, 2015 and 2014 F-3 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2015 and 2014 F-4 - F-5 Notes to the Unaudited Consolidated Financial Statements F-6 - F-21 3 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) March 31, June 30, Unaudited ASSETS Cash and cash equivalents $ $ Restricted cash Trade receivables, net Prepaid expenses and other accounts receivable Inventories Total current assets PROPERTY AND EQUIPMENT, NET LONG-TERM LEASE DEPOSIT AND PREPAID EXPENSES LONG-TERM DEFERRED CHARGES - 7 Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 1 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES UNAUDITED CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) March 31, June 30, Unaudited LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) CURRENT LIABILITIES: Short term bank loan $ - $ Current maturities of term loan - Trade payables Employees and payroll accruals Warranty obligations Deferred revenues Accrued expenses and other accounts payable Total current liabilities LONG-TERM LIABILITIES Warranty obligations Deferred revenues Warrants to purchase common stock Term loan - Lease incentive obligation - Total long-term liabilities COMMITMENTS AND CONTINGENT LIABILITIES Convertible Preferred Series A, B, C, D, D-1, D-2 and D-3 stock of $0.0001 par value - authorized: 95,000,000 and 80,772,775 shares as of March 31, 2015 (unaudited) and June 30, 2014, respectively; issued and outstanding: 0 and 75,422,773 shares as of March 31, 2015 (unaudited) and June 30, 2014, respectively. Aggregate liquidation preferences of $0 and $134,656 as of March 31, 2015 (unaudited) and June 2014, respectively. - STOCKHOLDERS’ EQUITY (DEFICIENCY): Share capital Common stock of $0.0001 par value - Authorized: 125,000,000 and 34,939,461 shares as of March 31, 2015 (unaudited) and June 30, 2014, respectively; issued and outstanding: 39,128,071 and 2,809,950 shares as of March 31, 2015 (unaudited)andJune 30, 2014, respectively. 4 *- Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity (deficiency) ) Total liabilities and stockholders’ equity (deficiency) $ $ * Represents an amount less than $1 The accompanying notes are an integral part of the consolidated financial statements. F - 2 SOLAREDGE TECHNOLOGIES, INC. AND ITS SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) U.S. dollars in thousands (except share and per share data) Three months ended March 31, Nine months ended March 31, Unaudited Revenues $ Cost of revenues Gross profit Operating expenses: Research and development, net Sales and marketing General and administrative Total operating expenses Operating income (loss) ) ) Financial expenses, net Income (loss) before taxes on income ) ) Taxes on income 67 88 Net income (loss) $ $ ) $ $ ) Net basic earnings (loss) per share of common stock $ $ ) $ $ ) Net diluted earnings (loss) per share of common stock $ $ ) $ $ ) Weighted average number of shares used in computing net basic earnings (loss) per share of common stock Weighted average number of shares used in computing net diluted earnings (loss) per share of common stock Other comprehensive income (loss) Change in comprehensive income (loss) related to foreign currency translation adjustments ) ) ) (6
